USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: 5/21/2021

 

 

MOROCCANOIL, INC.,

Plaintiff,

Civil Action No. 1:21-cv-0846-AT
Vv.

DANIEL TREVINO; DREX COMBS: TERRY | Hon. Analisa Torres, U.S.D.J.
ADRIAN GARRISS; VICTOR MILLER;
NOEMI VILLANUEVA; JEROD CALL; ORDER GRANTING LETTER

PEARCE HINES; SCOTT THOMAS (originally | MOTION FOR EXTENSION OF TIME
DOES 1-8),

Defendants.

 

 

ANALISA TORRES, United States District Judge:

The Court having considered Plaintiff's letter motion, dated May 20, 2021, to further adjourn the
Initial Pretrial Conference in the above-captioned matter, and good cause having been found, it
is hereby Ordered that the Initial Pretrial Conference shall be adjourned until June 17, 2021, at

11:00 a.m. No later than June 10, 2021, the parties shall submit a joint letter as provided in

paragraph 4 of the Initial Pretrial Conference Order (D-I. 8)

SO ORDERED.

Dated: May 21, 2021
New York, NY

O7-

ANALISA TORRES
United States District Judge

 
